[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO DISMISS #105
The plaintiff, Sherman McGrew, acting pro se, has brought this action resulting from the unfavorable decision of the defendant, the Civil Service Commission of the City of Waterbury, denying his application for permission to take the exam for the position of Police Sergeant for the City of Waterbury. The Commission denied his application because he was a probationary employee and not eligible for the position.
Presently before the court is the Commission's motion to dismiss the complaint. The basis of the motion to dismiss was initially twofold; that the plaintiff failed to exhaust his administrative remedies pursuant to the Administrative Procedure Act and that he failed to exhaust his administrative remedies pursuant to Section 1931 of the Waterbury City Code. The defendant has abandoned its first claim and now only claims that the plaintiff has not exhausted his administrative remedies under § 1931 of the Waterbury Code.1 The Commission argues that McGrew does not have the right to bring an independent action, that he must bring an action as codified in § 1931 of the Waterbury Code.
It is true that the present action may not be technically in the proper form as an appeal of the action of the Civil Service Commission, but it certainly can be interpreted as such in that the plaintiff has alleged that the action of that board was improper. Inasmuch as the plaintiff is acting pro se, this court will give him the benefit of any doubt and treat this CT Page 2408 action as an appeal of the decision of the Civil Service Commission. The Motion to Dismiss is therefore denied.
/s/ Pellegrino, J. PELLEGRINO